                      EXHIBIT 2
Case 3:21-cv-00268-MMD-WGC Document 40-2 Filed 07/09/21 Page 1 of 11




      Declaration of Joseph Ostini




                       EXHIBIT 2
     Case 3:21-cv-00268-MMD-WGC Document 40-2 Filed 07/09/21 Page 2 of 11




       THE O’MARA LAW FIRM, P.C.                       THE DIGUISEPPE LAW FIRM, P.C.
 1     DAVID C. OMARA                                  RAYMOND M. DIGUISEPPE*
 2     (Nevada Bar No. 8599)                           4320 Southport-Supply Road
       311 East Liberty Street                         Suite 300
 3     Reno, NV 89501                                  Southport, NC 28461
       P: (775) 323-1321                               P: 910-713-8804
 4     F: (775) 323-4082                               E: law.rmd@gmail.com
       E: david@omaralaw.net
 5

 6     FIREARMS POLICY COALITION
       ADAM KRAUT*
 7     WILLIAM SACK*
       1215 K Street, 17th Floor
 8     Sacramento, CA 95814
       P: (916) 596-3492
 9     E: akraut@fpclaw.org
10     E: wsack@fpclaw.org

11    Attorneys for Plaintiff

12                                    UNITED STATES DISTRICT COURT
                                           DISTRICT OF NEVADA
13
      ROGER PALMER, et al.,                                 Case No.: 3:21-cv-00268
14
                                      Plaintiffs,           DECLARATION OF JOSEPH
15
               v.                                           OSTINI IN SUPPORT OF
16                                                          PLAINTIFF’S MOTION FOR
      STEPHEN SISOLAK, in his official capacity as          PRELIMINARY INJUNCTION
17    Governor of Nevada, et al.,

18                                                          Judge: Hon. Miranda Du
                                Defendants.
                                                            Date: July 16, 2021
19                                                          Time: 1:30 p.m.
                                                            Courtroom: 5
20
                                     DECLARATION OF JOSEPH OSTINI
21

22    I, Joseph Ostini, declare as follows:

23             1.    I am not a party in the above-titled action. I am over the age of 18, have personal

24    knowledge of the facts referred to in this declaration, and am competent to testify to the matters stated
25
      below.
26
               2.    I am a licensed attorney in the state of California.
27

28
                        DECLARATION OF JOSEPH OSTINI IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                                             (CASE NO. 3:21-cv-00268-MMD-WGC)
     Case 3:21-cv-00268-MMD-WGC Document 40-2 Filed 07/09/21 Page 3 of 11




              3.      I have reviewed, and I am familiar with the various firearms definitions in the Nevada
 1

 2    Revised Statutes, including those enacted under AB 286 (2021).

 3            4.      The self-manufacture of firearms has long been common practice throughout the

 4    United States, and the growing popularity of the practice is well documented. The popularity of non-
 5
      firearm object items like “80%” AR-15 lower receivers and handgun receivers, including but not
 6
      limited to Polymer80-type, has been increasing steadily over the last several years. The number of
 7
      online merchants that I have documented selling these items illustrates this fact.
 8
              5.      The Bureau of Alcohol Tobacco, Firearms and Explosives website itself directly states
 9

10    individuals may self-build their own firearms for personal use without any special license. 1

11            6.      According to one policy paper, “Currently, there are roughly 80 dealers in the US
12    online market selling 80 percent lowers. Most of these websites are very straightforward and make
13
      purchasing the pieces quick and easy. In the past year, ghost gun purchases have grown drastically in
14
      popularity with over a dozen distributors reporting shipping delays since March 2020 because of
15
      overwhelming demand. The growth coincided with the beginning of pandemic lockdowns in the US,
16

17    as well as a jump in firearm sales writ large.” 2 These findings are consistent with my findings

18    documented below, which indicate that there are a significant number of sellers of firearm precursor

19    parts, and that that their popularity is at an all-time high.
20

21

22

23
      1
24       “Does an individual need a license to make a firearm for personal use?” 2020,
      https://www.atf.gov/firearms/qa/does-individual-need-license-make-firearm-personal-use.
25

26    2 “Ghost Guns: A Haunting New Reality,” Simmons, Nicholas, 2021, https://rockinst.org/wp-
27    content/uploads/2021/04/210413-Ghost-Guns-web.pdf.

28
                                                           2
     Case 3:21-cv-00268-MMD-WGC Document 40-2 Filed 07/09/21 Page 4 of 11




             7.      Everytown for Gun Safety, an organization that advocates for increased gun control,
 1

 2    has reported having identified 80 online sellers of unfinished frames and/or receivers in its own

 3    assessment.3

 4           8.      From July 2, 2021, to July 7, 2021, I undertook the research of new commercially
 5
      available firearm precursor components for sale within the United States.
 6
             9.      This research was conducted by reviewing the websites of most readily identified
 7
      major retailers of firearms components within the U.S. I identified 54 merchants in the U.S. that
 8
      offered for sale unfinished AR-15 lower receivers, commonly referred to in the marketplace as “80%”
 9

10    lower receivers, and 25 merchants that offered for sale the Polymer80-type, or “80%”, unfinished

11    handgun receivers. The completed firearms that can be home-built using these components are the
12    two most commonly self-manufactured firearms in the U.S. at present.
13
             10.      Attached as Exhibit 1 is a true and correct copy of a table I authored, which lists the
14
      numerous retailers that offer for commercial sale precursor components, including the unfinished
15
      non-firearm object “80%” receivers from which individuals can home-build rifles and handguns.
16

17    These unfinished receivers are categorically prohibited by the Nevada Statutes, but are freely

18    available for sale throughout the vast majority of the United States. Exhibit 1 is supported by the

19    listed web addresses illustrating the products available for sale. Based on normal market conditions,
20    it stands to reason that the widespread commercial retail availability of firearm precursor parts mirrors
21
      the demand for such parts for self-manufacturing of firearms.
22
             11.     Individuals are also making their own firearm receivers and components from scratch
23
      utilizing a variety of manufacturing methods. Technological advances in equipment like CNC
24

25

26

27    3
        “Untraceable: The Rising Specter of Ghost Guns,” 2020, https://everytownresearch.org/report/the-
28    rising-specter-of-ghost-guns/.
                                                         3
     Case 3:21-cv-00268-MMD-WGC Document 40-2 Filed 07/09/21 Page 5 of 11




      machines and 3D printers—and decreases in equipment costs—have lowered the barriers to entry of
 1

 2    their widespread use in self-manufacturing firearms.

 3           12.     In analyzing Nevada’s self-manufacture prohibition, I have concluded that the statute

 4    effects a total, categorical ban on the possession all firearm precursor materials, as well as the self-
 5
      building of all firearms for the average citizen, including those of types in widely popular, lawful
 6
      common use. I have additionally concluded that, amongst the handful of outlier states that have
 7
      elected to regulate related conduct, Nevada’s statute represents the broadest and most far-reaching
 8
      prohibition on the self-building of firearms and possession of their precursor parts.
 9

10
             I declare under penalty of perjury that the foregoing is true and correct to the best of my
11
      knowledge. Executed within the United States on July 9, 2021.
12

13
                                                    ___________________________________
14                                                  Joseph Ostini

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                         4
Case 3:21-cv-00268-MMD-WGC Document 40-2 Filed 07/09/21 Page 6 of 11




                   EXHIBIT 1
                             Case 3:21-cv-00268-MMD-WGC Document 40-2 Filed 07/09/21 Page 7 of 11



                                                              EXHIBIT 1
                                             NON-FIREARM OBJECT / PREDECESSOR ITEM SURVEY
            ITEM                         MERCHANT                                                       LINK TO PRODUCT
                                                               https://www.righttobear.com/Polymer80-308-80-Lower-Receiver-Jig-OD-Green-p/p80-308kit-
AR-15 "80%" Lower Receiver NFO   Right to Bear
                                                               odgreen.htm?Click=64422
                                                               https://www.omegamanufacturinginc.com/Special-Buy--Polymer80-AR-15-Lower-Receiver-Phoenix-Gen-2-80-
AR-15 "80%" Lower Receiver NFO   Omega Tactical Distribution
                                                               with-Jig-and-bits_p_19469.html
                                                               https://www.primaryarms.com/p80-g150-80-percent-lower-receiver-with-jig-system-kit-
AR-15 "80%" Lower Receiver NFO   Primary Arms
                                                               black?avad=211021_b22a755c1

AR-15 "80%" Lower Receiver NFO   Durkin Tactical               https://www.durkintactical.com/product/5-56-80-lower-receiver-raw/

AR-15 "80%" Lower Receiver NFO   OutdoorSports-USA             https://outdoorsportsusa.com/Cerakote-Sniper-Gray-AR-15-80-percent-Billet-Lower

AR-15 "80%" Lower Receiver NFO   Locked Loaded                 https://lockedloaded.com/product/640901515984?gundeals

AR-15 "80%" Lower Receiver NFO   22Mods4All                    https://www.22mods4all.com/zaviar-firearms-ar-15-black-cerakote-mil-spec-80-lower-receiver/

AR-15 "80%" Lower Receiver NFO   Guns 80                       https://guns80.com/HYBRID-80-COSMETIC-BLEMS-AR15-80-lower-and-Jig-p262092355

AR-15 "80%" Lower Receiver NFO   AR Junkies                    https://www.arjunkies.com/am-15-80-lower-upper-combo--raw-aluminum.html

                                                               https://www.joeboboutfitters.com/New-Frontier-Armory-80-AR-15-Billet-Lower-Receive-p/nfa-
AR-15 "80%" Lower Receiver NFO   Joe Bob Outfitters
                                                               80percentlower.htm
                                                               https://www.brownells.com/rifle-parts/receiver-parts/receivers/lower-receivers/brn-180m-lower-receiver-
AR-15 "80%" Lower Receiver NFO   Brownells
                                                               prod134121.aspx

AR-15 "80%" Lower Receiver NFO   GunStuff TV                   https://gunstuff.tv/product/polymer80-p80rl556v3bl-ar-15-80-lower-receiver-kit-polymer-black/

AR-15 "80%" Lower Receiver NFO   John's Militia Gear           https://www.johnsmilitiagear.com/products/polymer80-850283007612-3364

AR-15 "80%" Lower Receiver NFO   BattleHawk Armory             https://battlehawkarmory.com/product/polymer80-p80rl556v3bl-ar-15-80-lower-receiver-kit-polymer-black

AR-15 "80%" Lower Receiver NFO   DR Gun Supply                 https://www.drgunsupply.com/products/rifles-polymer80-p80rl556v3bl-850283007612-688

AR-15 "80%" Lower Receiver NFO   GrabAGun.com                  https://grabagun.com/p80-rl556v3-fde-rl556v3-ar15-lower-recv-kit-80.html

AR-15 "80%" Lower Receiver NFO   Smokin’ Guns                  https://www.mysmokinguns.com/products/accessories-polymer80-p80rl556v3bl-850283007612-3449

AR-15 "80%" Lower Receiver NFO   Diamond District Firearms     https://www.diamonddistrictfirearms.com/products/rifles-polymer80-p80rl556v3bl-850283007612-4779




                                                                            Page 1 of 5
                             Case 3:21-cv-00268-MMD-WGC Document 40-2 Filed 07/09/21 Page 8 of 11



                                                            EXHIBIT 1
                                           NON-FIREARM OBJECT / PREDECESSOR ITEM SURVEY
            ITEM                           MERCHANT                                                 LINK TO PRODUCT
AR-15 "80%" Lower Receiver NFO   Keely Arms                https://shop.keelyarms.com/products/rifles-polymer80-p80rl556v3bl-850283007612-3791

AR-15 "80%" Lower Receiver NFO   Liberty Sport & Pawn      https://www.libertysportandpawn.net/products/rifles-polymer80-p80rl556v3bl-850283007612-4109

AR-15 "80%" Lower Receiver NFO   Keely Arms                https://shop.keelyarms.com/products/rifles-polymer80-p80rl556v3bl-850283007612-3791

AR-15 "80%" Lower Receiver NFO   Tin Star Shooting Range   https://www.tinstarshootingrange.com/products/rifles-polymer80-p80rl556v3bl-850283007612-707

AR-15 "80%" Lower Receiver NFO   Liberty Arms              https://www.libertyarmstn.net/products/rifles-polymer80-p80rl556v3bl-850283007612-5161

AR-15 "80%" Lower Receiver NFO   Cornerstone Arms          https://store.cornerstonearms.com/products/accessories-polymer80-p80rl556v3bl-850283007612-2530

AR-15 "80%" Lower Receiver NFO   Hoosier Armory            https://www.hoosierarmory.com/products/accessories-polymer80-p80rl556v3bl-850283007612-480

AR-15 "80%" Lower Receiver NFO   Houston Gun Store         https://www.houstongunstore.com/products/glock-polymer80-rl556v3bl-850283007612-rl556v3bl-4740

                                                           https://palmettostatearmory.com/polymer-80-rl556v3-lower-receiver-kit-black-
AR-15 "80%" Lower Receiver NFO   Palmetto State Armory
                                                           rl556v3bl.html?avad=211021_f22a7148d

AR-15 "80%" Lower Receiver NFO   TheGunDock.com            https://store.thegundock.com/product/80-lower-billet-raw

AR-15 "80%" Lower Receiver NFO   Pew Pew Guru              https://shop.pewpewguru.com/products/hunting-alex-pro-firearms-lp721-787790167754-3860

AR-15 "80%" Lower Receiver NFO   Tomkat Armory             https://tomkatarmory.com/80-lower-ar-15-marines-logo

AR-15 "80%" Lower Receiver NFO   Ceratac                   https://www.ceratac.com/Lower-Receiver-Cerakote-Blemished-p/lr-556-80-c-b.htm

AR-15 "80%" Lower Receiver NFO   Limitless America         https://limitlessamerica.com/noreen-firearms-80-ar15-billet-lower-receiver-andodized-black/

AR-15 "80%" Lower Receiver NFO   Durkin Tactical           https://www.durkintactical.com/product/am-15-80-lower-receiver-anodize/

                                                           https://gun.deals/product/mercury-precision-thebe-billet-ar-15-80-aluminum-lower-receiver-thin-cutouts-magwell-
AR-15 "80%" Lower Receiver NFO   Delta Team Tactical
                                                           made-us

AR-15 "80%" Lower Receiver NFO   3CR Tactical              https://3crtactical.com/product/80-ar-15-un-anodized-lower-receiver/

                                                           https://davidsondefense.com/Mercury-Precision-Thebe-Billet-AR-15-80-Aluminum-Lower-Receiver--Thin-Cutouts-
AR-15 "80%" Lower Receiver NFO   Davidson Defense
                                                           On-Magwell--Made-In-The-USA_p_10569.html



                                                                        Page 2 of 5
                             Case 3:21-cv-00268-MMD-WGC Document 40-2 Filed 07/09/21 Page 9 of 11



                                                            EXHIBIT 1
                                           NON-FIREARM OBJECT / PREDECESSOR ITEM SURVEY
            ITEM                         MERCHANT                                                        LINK TO PRODUCT
AR-15 "80%" Lower Receiver NFO   Black Aura Tactical           https://blackauratactical.com/80-lower-receiver/

                                                               https://www.omegamanufacturinginc.com/Mercury-Precision-Thebe-Billet-AR-15-80-Aluminum-Lower-Receiver--
AR-15 "80%" Lower Receiver NFO   Omega Tactical Distribution
                                                               Thin-Cutouts-On-Magwell--Made-In-The-USA-Gun-Deal-Exclusive_p_18807.html
                                                               https://alwaysarmed.com/always-armed-80-lower-receiver-black-
AR-15 "80%" Lower Receiver NFO   Always Armed
                                                               anodized/?showHidden=true&_ga=2.130675724.201161145.1619008269-1725590213.1616422493
                                                               https://www.ghostrifles.com/ghost-firearms-80-lower-receiver-10-pack-black-
AR-15 "80%" Lower Receiver NFO   Ghost Firearms
                                                               anodized/?showHidden=true&_ga=2.208461712.389625947.1618834407-1693479043.1592491656
                                                               https://www.midwayusa.com/product/1092916295905?utm_source=gundeals&utm_medium=shopping&utm_camp
AR-15 "80%" Lower Receiver NFO   Midway USA
                                                               aign=moderatorservice&?gd

AR-15 "80%" Lower Receiver NFO   Tactical R&R                  https://www.tactical2r.com/Anderson-80-LOWER-RECEIVER-ANODIZED-p/d2-k067-c000.htm

AR-15 "80%" Lower Receiver NFO   Hinterland Outfitters         https://www.hinterlandoutfitters.com/308kit-warrhog-recv-p-76802.html

AR-15 "80%" Lower Receiver NFO   Tin Star Shooting Range       https://www.tinstarshootingrange.com/products/accessories-polymer80-p80308kitfde-850283007117-707

AR-15 "80%" Lower Receiver NFO   Cornerstone Arms              https://store.cornerstonearms.com/products/accessories-polymer80-p80308kitfde-850283007117-2530

AR-15 "80%" Lower Receiver NFO   Rainier Arms                  https://www.rainierarms.com/james-madison-tactical-jmt-carbon-50-ar-15-80-lower-receiver-with-jig-black/

                                                               https://moriartiarmaments.com/ar-9/ar-9-lowers/ar-9-9mm-80-anodized-lower-receiver-anodized-black-glock-style-
AR-15 "80%" Lower Receiver NFO   Moriarti Armaments
                                                               mag-ar9lower

AR-15 "80%" Lower Receiver NFO   Adventure Survivalist         https://adventuresurvivalist.com/shop/ar-15-lower-parts/ar-15-skeleton-80-lower-receiver/

AR-15 "80%" Lower Receiver NFO   Venom Defense and Design      https://venom-defense.com/ar-15-billet-80-lower-receiver-backordered-3-weeks/

AR-15 "80%" Lower Receiver NFO   Wise Arms                     https://shop.wisearms.com/wise-arms-billet-80-ar-15-lower-receiver-uncoated/

                                                               https://www.midstatefirearms.com/80-Machined-Lower-No-FFL-required-anodized-black-
AR-15 "80%" Lower Receiver NFO   Mid State Firearms
                                                               80LOWERBLACK.htm?categoryId=-1

AR-15 "80%" Lower Receiver NFO   Project Defense Co.           https://projectdefensecompany.com/LR80-BIL?keyword=80%20

AR-15 "80%" Lower Receiver NFO   Noreen Firearms               https://onlylongrange.com/noreen-billet-80-223-lower-receiver/

AR-15 "80%" Lower Receiver NFO   Tactical Machining            https://www.tacticalmachining.com/80-lower-10-pack.html




                                                                            Page 3 of 5
                              Case 3:21-cv-00268-MMD-WGC Document 40-2 Filed 07/09/21 Page 10 of 11



                                                              EXHIBIT 1
                                             NON-FIREARM OBJECT / PREDECESSOR ITEM SURVEY
             ITEM                          MERCHANT                                                    LINK TO PRODUCT
AR-15 "80%" Lower Receiver NFO     Classic Firearms            https://www.classicfirearms.com/anderson-ar-15-80-percent-lower-anodized-no-ffl-required/

Handgun "80%" Lower Receiver NFO Omaha Outdoors                https://www.omahaoutdoors.com/polymer-80-pf940v2-frame-jig/?attribute_pa_color=black

                                                               https://www.brownells.com/handgun-parts/frame-parts/frames/80-pf940v2-frame-black-textured-sku100025335-
Handgun "80%" Lower Receiver NFO Brownells
                                                               113451-207512.aspx

Handgun "80%" Lower Receiver NFO Primary Arms                  https://www.primaryarms.com/polymer-80-pfc9-serialized-glock-19-compact-frame-fde?avad=211021_a22ab6ee1

                                                               https://www.righttobear.com/Polymer80-308-80-Lower-Receiver-Jig-OD-Green-p/p80-308kit-
Handgun "80%" Lower Receiver NFO Right To Bear
                                                               odgreen.htm?Click=64422

Handgun "80%" Lower Receiver NFO Arm or Ally                   https://www.armorally.com/shop/polymer80-pf45-pistol-frame-kit/

Handgun "80%" Lower Receiver NFO MMC Armory                    https://mmcarmory.com/micro-conversion-kit-fde-for-poly80-poly80-80-frame-kit.html

                                                               https://www.deltateamtactical.com/Polymer-80-PF940C-80-Compact-Pistol-Frame-Kit--Black--Fits-All-Gen-3-
Handgun "80%" Lower Receiver NFO Delta Team Tactical
                                                               Glock-19-23-Newest-Gen-II-Better-Aggressive-Texture-ADD-TO-CART-DISCOUNT_p_26174.html
                                                               https://www.omegamanufacturinginc.com/Special-Buy--Polymer-80-PF940C-80-Compact-Pistol-Frame-Kit--Black-
Handgun "80%" Lower Receiver NFO Omega Tactical Distribution
                                                               -Fits-All-Gen-3-Glock-19-23-Newest-Gen-II-Better-Aggressive-Texture_p_19051.html

Handgun "80%" Lower Receiver NFO Botach                        https://botach.com/polymer80-glock-compatible-frame-kit/?avad=211021_e22aa8415

Handgun "80%" Lower Receiver NFO Mid State Firearms            https://www.midwayusa.com/product/1018339425

                                                               https://karrisguns.com/polymer-80-pf940v2-fullsize-80-frame-and-lower-parts-kit-w-burnt-bronze-cerakote-control-
Handgun "80%" Lower Receiver NFO Karri's Guns
                                                               parts.html

Handgun "80%" Lower Receiver NFO Davidson Defense              https://davidsondefense.com/dd-diy-pistol-kits-g17-frame-glock-mount.html

Handgun "80%" Lower Receiver NFO Durkin Tactical               https://www.durkintactical.com/product/pf320ptex-grip-module-black/

Handgun "80%" Lower Receiver NFO Arm or Ally                   https://www.armorally.com/shop/polymer80-pf940v2-pistol-frame-kit/

Handgun "80%" Lower Receiver NFO Wholesale Hunter              https://www.wholesalehunter.com/Product/Details/11230928?fs=1

                                                               https://lockedloaded.com/product/polymer80-p80pfc9blk-g1923-gen3-compatible-80-pistol-frame-polymer-black-
Handgun "80%" Lower Receiver NFO Locked Loaded
                                                               serialized#product_detail

Handgun "80%" Lower Receiver NFO Always Armed                  https://alwaysarmed.com/polymer80-pf940cl-compact-longslide-frame/




                                                                           Page 4 of 5
                             Case 3:21-cv-00268-MMD-WGC Document 40-2 Filed 07/09/21 Page 11 of 11



                                                              EXHIBIT 1
                                             NON-FIREARM OBJECT / PREDECESSOR ITEM SURVEY
             ITEM                            MERCHANT                                               LINK TO PRODUCT
Handgun "80%" Lower Receiver NFO KM Tactical              https://kmtactical.net/product/polymer-80-80-black-pistol-frame-kit-pf940cv1/

Handgun "80%" Lower Receiver NFO Rockey Brass             https://www.rockeybrass.com/Polymer-80-Glock-43-PF9SS-80-Single-Stack-Pistol-Frame-Kit_p_7562.html

Handgun "80%" Lower Receiver NFO 3CR Tactical             https://3crtactical.com/product/9mm-polymer80-full-size-glock-19-frame-slide-barrel-builders-kit/

Handgun "80%" Lower Receiver NFO Ghost Firearms           https://www.ghostrifles.com/polymer80-pf940c-80-compact-frame-black/

Handgun "80%" Lower Receiver NFO Rainier Arms             https://www.rainierarms.com/polymer80-pf45-80-full-size-pistol-textured-frame-kit-for-glock-20-21-black/

Handgun "80%" Lower Receiver NFO Boogaloo Supply          https://www.boogaloosupply.com/product/polymer-80-pf940c-80-compact-pistol-frame-kit-fde/

Handgun "80%" Lower Receiver NFO 80% Arms                 https://www.80percentarms.com/products/gst-9-pistol-frame/

Handgun "80%" Lower Receiver NFO KM Tactical              https://kmtactical.net/product/polymer-80-80-black-pistol-frame-kit-pf940cv1/

Handgun "80%" Lower Receiver NFO Mag Commander            https://magcommander.com/polymer80-pf940cv1-80-compact-pistol-frame-kit-glock-19-23-32-compatible-black/

3D Printer                        Creality                https://www.creality3dofficial.com/products/official-creality-ender-3-3d-printer

CNC Mill                          Defense Distributed     https://ghostgunner.net/product/ghost-gunner-3-deposit/




                                                                       Page 5 of 5
